DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             MICHAEL MANN,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-1921

                             [October 2, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura S. Johnson, Judge; L.T. Case No. 50-2014-CF-
012955-AXXX-MB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The appellant, Michael Mann, challenges his convictions and sentences
for sexual battery and kidnapping. He raises numerous issues, all of
which we find to be without merit. However, we briefly address his claim
that the trial court erred in admitting evidence that Mann committed a
similar kidnapping and sexual battery less than one month before the
instant offenses.

   The charges against Mann arose from his attack of a young woman
after he lured her into his vehicle and drove her to a secluded location.
Prior to trial, the state noticed its intent to introduce evidence that about
three weeks before Mann committed the charged crimes, he kidnapped
and raped another young woman.

   The trial court held a hearing to determine whether the evidence was
admissible at trial. Both victims testified regarding details of their
encounters with Mann. Their testimony reflected many similarities
between the offenses and some differences. The defense argued that the
crimes were not sufficiently similar for the evidence to be admissible. The
trial court found the evidence was admissible. Based on our review of the
record, we find the trial court did not err in admitting the evidence. Even
if it could be said that the crimes were not sufficiently similar to be
introduced under section 90.404(2)(a), Florida Statutes (2014), the
requirements for admission under section 90.404(2)(c) were satisfied. See
Whisby v. State, 262 So. 3d 228, 232 (Fla. 1st DCA 2018).

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                           *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                      2